DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 3, recites the limitation " the plurality of focusing elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required. 
Claim 4, recites the limitation " the plurality of focusing elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required. Claim 4 depends on the rejected claim 4. Claim 5 depends on the objected claim 4.
Claim 7, recites the limitation " the focusing elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 11,18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Volcker (US Patent # 6,686,582 B1) [hereinafter Volcker].
	As to claim 1,  Volcker teaches an apparatus for analysis of a sample of a material, comprising: a holder (11-13, Fig.1) configured to accept the sample (110, 120, 130, Fig.1), the holder comprising: a sample plate (1, Fig.1) comprising a first surface configured to contact the accepted sample; and a slit array (3, Fig.1, note the terms aperture or slit is used interchangeably in optics) coupled to the sample plate, the slit array comprising a plurality of slits.
As to claim 2, Volcker teaches all as applied to claim 1, and in addition teaches wherein the holder further comprises: a collimating lens array (21-23, Fig.1) coupled to the slit array, the collimating lens array comprising a plurality of collimating lenses.
As to claim 11, Volcker teaches all as applied to claim 1, and in addition teaches wherein the holder is configured to accept a beam of illuminating light and guide the accepted beam of illuminating light to a side of the sample plate (column 3, lines33-43, Figs.1-2) that is not the first surface (note surface that cover samples (110, 120, 130 has two sides: one toward said samples and another opposed to it; light from light source is guided to said opposed side).
	As to claim 18, Volcker teaches an apparatus for analysis of a sample of a material, comprising: a holder (11-13, Fig.1) configured to accept the sample(110, 120, 130, Fig.1), the holder comprising: a sample plate (1, Fig.1) comprising a first surface configured to contact the accepted sample; a slit array(3, Fig.1, note the terms aperture or slit is used interchangeably in optics) coupled to the sample plate, the slit array comprising a plurality of slits; and a collimating lens array coupled to the slit array, the collimating lens array (21-23, Fig.1) comprising a plurality of collimating lenses.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Buller Volcker.
As to claim 8, Volcker teaches all as applied to claim 1, except wherein the collimating lenses are holographic lenses. However, Examiner takes Official Notice that use of holographic lenses in optical apparatus is well known in the art.
It would have been obvious to one of ordinary skill in the art to incorporate holographic lens to optical apparatus in order to shape/condition light as desired.
As to claim 9, Volcker teaches all as applied to claim 1, except wherein the sample plate further comprises a channel configured to accept a liquid sample. However, Examiner takes Official Notice that providing a channel configured to accept a liquid sample to a sample holder/plate is known in the art.
It would have been obvious to one of ordinary skill in the art to incorporate a channel configured to accept a liquid sample to a sample holder/plate is known in order to control/manipulate sample for interrogation/detection. 
Allowable Subject Matter
Claims 6, 10, 15, 12-14, 16, 17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus, wherein the holder further comprises: a compartment configured to accept the sample, wherein the sample plate forms a portion of the compartment; and a lid that is coupled to the holder and configured to selectably close over the compartment and permanently prevent removal of an accepted sample from the holder, in combination with the rest of the limitations of the claim. Claim 15 depends on the objected claim 6.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus, wherein the sample plate further comprises an actuator selected from the group of a temperature-control element, a filtering element, and a stimulation element, in combination with the rest of the limitations of the claim.
As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus, further comprising: a frame configured to removably accept the holder; a detector coupled to the frame; a focusing lens coupled to the frame; and a transmissive diffraction grating coupled to the frame, in combination with the rest of the limitations of the claim. Claims 13-14 depend on the objected claim 12.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus, wherein the slit array is disposed between the sample plate and the collimating lens array, in combination with the rest of the limitations of the claim. 
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus, wherein the holder further comprises a sample lens array coupled to the sample plate, the sample lens array comprising a plurality of focusing elements, wherein the sample lens array and the slit array are disposed between the sample plate and the collimating lens array, in combination with the rest of the limitations of the claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
As to claims 1, Hayashi et al. (US 2006/0273245 A1) teaches an apparatus for analysis of a sample of a material, comprising: a holder configured to accept the sample, the holder comprising: a sample plate comprising a first surface configured to contact the accepted sample (paragraph 0078; (502, Fig.5B)); and a slit array coupled to the sample plate, the slit array comprising a plurality of slits (paragraph 0081).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886